ACCEPTED
                                                                                       03-14-00071-CV
                                                                                               4881151
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                 4/14/2015 12:10:43 PM
                                                                                      JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-14-00071-CV

Austin Independent School District, §                          IN THE     THIRD
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
Appellant,                          §                            AUSTIN, TEXAS
                                                            4/14/2015 12:10:43 PM
                                    §
                                                                JEFFREY D. KYLE
v.                                  §                    COURT OF Clerk
                                                                     APPEALS
                                    §
Andrew Lofters,                     §
Appellee.                           §                          AUSTIN, TEXAS



     APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME TO
               FILE FOR MOTION FOR REHEARING
 ________________________________________________________________

     Appellee, Andrew Lofters, asks the Court to extend the time to file the motion

 for rehearing.


                                 A. Introduction


  1. Appellant is Austin Independent School District; Appellee is Andrew
 Lofters.

   2. This motion is filed within the 15-day period to file a motion to extend the

 time to file a motion for rehearing, as required by Texas Rule of Appellate

 Procedure 49.8.


   3. The parties have agreed to this motion.




                                         1
                          B. Argument & Authorities

  4. The Court has the authority under Rule 49.8 to extend the time for a party to

file a motion for rehearing.


  5. Appellee’s motion for rehearing is due on April 16, 2015.

  6. Appellee requests an additional 12 days to file the motion for rehearing,

extending the time until April 28, 2015.


  7. No extension has been granted to extend the time to file the motion for
rehearing.

  8. Appellee needs additional time to file the motion for rehearing because

Appellee’s counsel has an unusual heavy docket schedule. Appellee’s request to

extend time is for good cause and is not intended to delay these proceedings.


                               C. Conclusion/Prayer

  9. For these reasons, Appellee asks the Court to grant an extension of time to

file the motion for rehearing until April 28, 2015.


                                            Respectfully submitted,

                                            Potter Bledsoe, LLP

                                                      ___/s/ Gary L. Bledsoe___
                                                      Gary L. Bledsoe
                                                      State Bar No. 02476500
                                                      garybledsoe@sbcglobal.net


                                        2
                                                   Harry G. Potter III
                                                   State Bar No. 16175300
                                                   hpotter@potterbledsoe.com
                                                   316 West 12th Street, Suite 307
                                                   Austin, Texas 78701
                                                   Tel: (512) 322-9992
                                                   Fax: (512) 322-0840
                                                   Attorneys for Andrew Lofters




                      CERTIFICATE OF CONFERENCE

      I certify that my office has conferred with Jonathan G. Bush by telephone, and

he has agreed and is unopposed to Appellee’s motion to extend time to file for

motion for rehearing until April 28, 2015.


                                              ___/s/ Gary L. Bledsoe___
                                                   Gary L. Bledsoe




                                         3
                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing document was served

on counsel for Austin Independent School District today, April 14, 2015, through

the court's electronic filing system and by email to the following addresses:

      Jonathan G. Brush
      jbrush@rmgllp.com
      Richard A. Morris
      rmorris@rmgllp.com
      Rogers, Morris & Grover, L.L.P.
      5718 Westheimer, Suite 1200
      Houston, Texas 77057
      Tel: (713) 960-6000
      Fax: (713) 960-6025
      Attorneys for Austin Independent School District

                                              ___/s/ Gary L. Bledsoe___
                                                  Gary L. Bledsoe




                                          4